The plaintiff in error, hereinafter called defendant, was convicted in the district court of *Page 177 
Muskogee county on a charge of robbery with firearms, and sentenced to serve a term of 25 years in the state penitentiary.
The case was tried in October, 1924, and the appeal lodged in this court January 5, 1925. No briefs have been filed, and no appearance for oral argument made. Where an appeal is prosecuted to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment. If no fundamental errors appear, the case will be affirmed.
We have examined the record and find that it properly charges the offense of robbery with firearms. The record discloses that on the date charged in the information the defendant, in the nighttime, while engaged in burglarizing a mercantile establishment, was detected by Bates, the proprietor. The defendant immediately shot and seriously wounded Bates, and then escaped with some of the merchandise.
The evidence fully sustains the verdict and judgment, and no jurisdictional error is apparent.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.